Filed 7/1/22 P. v. Bustos CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                    B311419

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BA314861)
           v.

 SANDRA FABIOLA BUSTOS,

           Defendant and Appellant.



       APPEAL from an order of the Superior Court of
Los Angeles County, Michael E. Pastor, Judge. Reversed with
directions.
       Waldemar D. Halka, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Steven E. Mercer, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ——————————
     Sandra Fabiola Bustos appeals from an order denying her
request for resentencing under former Penal Code1 section 1170,
subdivision (d),2 arguing, among other things, that remand for a
new resentencing hearing is necessary under newly enacted
Assembly Bill No. 1540. The Attorney General concedes this
point, and we agree that the matter must be remanded for a new
resentencing hearing in accordance with the newly enacted
legislation.
                          BACKGROUND
       In 2009, a jury convicted Bustos of one count of first degree
murder and two counts of premeditated attempted murder, with
true findings on firearm and gang allegations on each count. The
trial court sentenced Bustos to 50 years to life in prison. In 2011,



      1 All
          further undesignated statutory references are to the
Penal Code.
      2 Bustos’s notice of appeal states that she appeals only from
the February 18, 2021 order denying her section 1170.95 motion.
However, by that date, the section 1170.95 motion had been
withdrawn, and therefore the trial court only had the occasion to
adjudicate Bustos’s request for recall and resentencing under
former section 1170, subdivision (d)(1). Nonetheless, the court’s
minute order from that date invokes only section 1170.95.
Despite the apparently erroneous citation in Bustos’s notice of
appeal and the court’s minute order, we liberally construe the
notice to encompass the determination under former
section 1170, subdivision (d)(1), given that it identifies the date of
the order being appealed and that the People have suffered no
prejudice. (Cal. Rules of Court, rule 8.100(a)(2); Walker v. Los
Angeles County Metropolitan Transportation Authority (2005)
35 Cal.4th 15, 20.)




                                  2
a different panel of this division affirmed Bustos’s conviction.
(People v. Bustos (Apr. 21, 2011, B220474) [nonpub. opn.].)
       In September 2020, the Secretary of the California
Department of Corrections and Rehabilitation (CDCR) sent the
trial court a letter recommending it recall Bustos’s sentence and
resentence her under former section 1170, subdivision (d)(1)
based upon her exceptional conduct while confined.
       The parties submitted briefing. The trial court declined to
recall the sentence, reasoning that Bustos’s time in prison was
not free of violations and that the actions that led to her
conviction resulted in pain and suffering.
       Bustos timely appealed.
                            DISCUSSION
       Bustos contended in her opening brief that the court
committed an assortment of errors in denying recall and
resentencing under former section 1170, subdivision (d)(1). While
this matter was pending on appeal, the Governor signed
Assembly Bill No. 1540 (Reg. Sess. 2021–2022), which became
effective January 1, 2022. (Stats. 2021, ch. 719, § 3.1.)
       Assembly Bill No. 1540 renumbered section 1170,
subdivision (d)(1), as section 1170.03 and made revisions. As
revised, section 1170.03, subdivision (a)(2), requires a court to
“apply any changes in law that reduce sentences or provide for
judicial discretion” when resentencing under the statute. And
where, as here, CDCR recommends resentencing, there is a
presumption favoring recall and resentencing, which can be
overcome if a court finds that the defendant poses an
unreasonable risk of danger to public safety. (§ 1170.03,
subd. (b)(2).)




                                3
      The parties agree we should reverse the trial court’s order
and remand the case. In its findings and declarations, the
Legislature explicitly stated its intent that these resentencing
proceedings “apply ameliorative laws passed by this body that
reduce sentences or provide for judicial discretion, regardless of
the date of the offense or conviction.” (Assem. Bill No. 1540
(2021–2022 Reg. Sess.) § 1(i).) As the Attorney General notes, as
the “new version of the statute substantially alter[s] the
framework for recall and resentencing,” “judicial efficiency” will
be served if the trial court considers Bustos’s recall request under
the terms of the new statute.
                           DISPOSITION
      We reverse the order denying Sandra Fabiola Bustos’s
request for recall and resentencing under former Penal Code
section 1170, subdivision (d). The trial court is directed to
conduct further proceedings in accordance with newly-enacted
section 1170.03.
      NOT TO BE PUBLISHED.



                                           KIM, J.*

We concur:



             EDMON, P. J.                  LAVIN, J.


      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4